DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-27 in the reply filed on 12/4/20 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, line 3, it is unclear what aspect ratio of the LED elements are being referred to, thus claim is indefinite.
Claim 25 recites the limitation "the long axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung (US pub 20180287010).
	With respect to claim 17, Sung teaches a LED electrode assembly comprising (see figs. 1-20 and associated text): 
a first electrode (211, 236) and a second electrode (231, 216) spaced apart from the first electrode; and 
a plurality of LED elements 30a,30b,30c (fig. 3) between the first electrode and the second electrode, wherein each of the plurality of LED elements comprises a first semiconductor 30A; a second semiconductor 30C; and an active layer 30B between the first semiconductor and the first semiconductor (see paras 13, 20, , and 
wherein the plurality of LED elements comprises one or more first LED elements of which the first semiconductor is in contact with the first electrode.  
	With respect to claim 18, Sung teaches the number of the first LED elements is equal to or more than 60% of the total number of the plurality of LED elements. See fig. 15(a).
	With respect to claim 19, Sung teaches the number of the first LED elements is equal to or more than 80% of the total number of the plurality of LED elements. See fig. 12 (b).
	With respect to claim 20, Sung teaches an insulating layer 30F on the first electrode and the second electrode, wherein ends of the LED elements contact with the first electrode and the second electrode through the insulating layer. See fig. 15.
With respect to claim 21, Sung teaches at least one end portion of the LED elements is on the first electrode or the second electrode. See fig. 2.
With respect to claim 22, Sung teaches at least one end portion of the LED elements is in contact with a side surface of the first electrode or the second electrode.  
With respect to claim 23, Sung teaches the plurality of LED elements comprises one or more second LED elements of which the first semiconductor is in contact with the second electrode. 
 With respect to claim 24, Sung teaches each of the LED elements has a shape of extending in a first direction, and the first direction is substantially parallel to a second direction in which the first electrode and the second electrode are spaced apart from each other.  
With respect to claim 26, Sung teaches the first semiconductor, the active layer and the second semiconductor are sequentially formed in the first direction.
  With respect to claim 27, Sung teaches wherein each of the LED elements further comprises an insulating film 30F covering an entire outer surface of at least the active layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US pub 20180287010).
With respect to claim 25, Sung fails to teach the ranges for the length of the LED elements and aspect ratio of the LED elements.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or ranges for the length of the LED elements and aspect ratio of the LED elements through routine experimentation and optimization to obtain optimal or desired device performance because   there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814